WALLIS, J.
Irene Martello appeals the entry of a Final Judgment of Injunction for Protection Against Repeat Violence entered in favor of Debra Lynn Scott, pursuant to section 784.046(l)(b), Florida Statutes (2015). Having carefully reviewed the record, we conclude that no competent, substantial evidence exists to support the trial court’s finding of stalking, as defined by section 784.048(2), Florida Statutes (2015). Accordingly, we reverse the final judgment entering the injunction.
REVERSED.
SAWAYA and EVANDER, JJ., concur.